Citation Nr: 1236250	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  10-23 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines





THE ISSUE

Whether the appellant is a Veteran for the purpose of establishing entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  





ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant contends that he served in the Philippine Commonwealth Army, to include recognized guerrilla service, in the service of the United States Armed Forces.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decisional letter by the Manila Regional Office (RO) that denied the appellant's claim seeking compensation from the Filipino Veterans Equity Fund.  Because veteran status of the person seeking benefits is a threshold requirement for establishing entitlement to such benefit, that is the matter before the Board.  In November 2011 and August 2012, the Board remanded the case for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action on his part is required.  


REMAND

In August 2012, the Board remanded the matter for completion of development previously sought in the November 2011 remand.  

In August 2012, the Appeals Management Center (AMC) indicated that it declined jurisdiction of the remand; no justification or reason was provided or identified.  Nonetheless, as the AMC has declined jurisdiction of this matter, and because the development sought has not been completed, the Board has no choice but to remand this matter again, but to the RO, for completion of the development sought.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)
1. The RO should again secure service department verification of the appellant's claimed service in the United States Armed Forces during World War II, using all units of service identified (i.e., "E" Co., 3rd Battalion, 53rd Infantry Regt, 51st Division Masbate; "A" Co., 3rd Battalion, 53rd Infantry Reg, 51st Division; and "A" Co., 1st Battalion Masbate), a commanding officer (i.e., Captain Wilfredo Z. Banaag and Maj. Manuel O. Donato), and the correct permutation of the appellant's father's name he has provided (i.e., "Felomino" Barrun).  In connection with this request, the RO should provide the service department copies of all relevant records in the claims file.  

2. The RO must ensure that the development sought is completed in full, i.e., that there is re-certification of service that encompasses all additional information provided by the appellant.  Then the RO should readjudicate this claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



